JUSTICE STOUDER, dissenting: I must disagree with the majority that the issues and elements instruction adequately instructed the jury as to all of the elements of the crime and adequately set forth the State’s burden of proof. Not only is instruction No. 7 confusing and internally inconsistent, but the format of the instruction does not comply with the Introduction’s recommendations (IPI Criminal ch. 24 — 25.00 (2d ed. 1981)), nor did the judge specially instruct the jury in accordance with the mandate of section 115 — 4(j) of the Code of Criminal Procedure of 1963 (Ill. Rev. Stat. 1981, ch. 38, par. 115 — 4(j)). The result was that the jury was not adequately instructed with respect to the affirmative defense of insanity, and therefore instruction No. 7 should not have been given. I take exception specifically with paragraph three of instruction No. 7, which attempts to combine two affirmative defenses with the crime of aggravated battery and instruct the jury as to when it should find the defendant not guilty by reason of insanity. As the majority points out, there is no approved instruction combining the affirmative defense of insanity with the finding of guilty but mentally ill. The Introduction suggests how the jury is to be instructed when an affirmative defense is raised. The Introduction (IPI Criminal ch. 24 — 25.00 (2d ed. 1981)) states: “The Committee believes that elements or issues of an affirmative defense should be treated in two ways: first, by definition following the definition of the crime with which the defendant is charged; second, in the same instruction with the issues or elements of the crime and the State’s burden of proof. See Chapters 6 through 23, supra. The appropriate issues and burden of proof defenses instruction should be superimposed upon the appropriate issues and burden of proof crimes instruction so that the jury receives a single instruction covering all of the issues in the case. See Chapter 27, infra, for examples.” (IPI Criminal ch. 24 — 25.00, at 548 (2d ed. 1981).) Paragraph three of this instruction does not conform to the Introduction because the wording of paragraph three has been changed and instead of requiring the State to prove defendant’s sanity beyond a reasonable doubt, the instruction requires that the defendant be found insane. This is certainly not an adequate statement of the State’s burden as is required by the Introduction. Although, as the majority suggests, the Introduction does not have the force of law, it is a valuable guideline and should have been followed if possible in this case. Both parties argue that we should also consider section 115 — 4(j) of the Code of Criminal Procedure of 1963 as it applies to instructing the jury on the insanity defense. Unlike the majority, I do not read People v. Eckles (1980), 83 Ill. App. 3d 292, 404 N.E.2d 358, as limiting the application of section 115 — 4(j) to special verdicts alone. The statute provides: “(j) Unless the affirmative defense of insanity has been presented during the trial, the jury shall return a general verdict as to each offense charged. When the affirmative defense of insanity has been presented during the trial, the court shall provide the jury not only with general verdict forms but also with a special verdict form of not guilty by reason of insanity, as to each offense charged, and in such event the court shall separately instruct the jury that a special verdict of not guilty by reason of insanity may be returned instead of a general verdict but such special verdict requires a finding by the jury that the defendant committed the acts charged but at the time of the commission of those acts the defendant was insane. In the event of a verdict of not guilty by reason of insanity, the jury shall state in its verdict whether or not the defendant has recovered from his former condition of insanity” (Ill. Rev. Stat. 1981, ch. 38, par. 115 — 4(j)) and clearly refers to instructing the jury. In Eekles the court held the special instruction and verdict form were not subject to the charge that it shifted the burden of proof to the defendant but in doing so the court emphasized that the other instructions which presumably included definitions, issues instructions and burden of proof instructions, had unequivocally cast the burden upon the State. Not only is the third paragraph of People’s instruction No. 7 substantially different from the language of the statute, it is not separate and distinct from those instructions establishing the burden of proof on the State to prove the sanity of the defendant. I believe the procedure described in the statute should have been followed and the third paragraph of the instruction should not have been included in the issues instruction. The inclusion of paragraph three in People’s instruction No. 7 also gives rise to several other problems. The first of the three propositions described in this paragraph states the defendant “*** knowingly caused bodily harm ***” and yet the jury might find him insane. At best this conflict is confusing. Again in People’s instruction No. 1 the fourth paragraph refers to “*** any one of these propositions ***.” What propositions do “these propositions” refer to? Do they refer to the four propositions in paragraph one, to the fifth proposition on mental illness in paragraph two, or to the three propositions in paragraph three? As a part of the pattern instruction, paragraph four of People’s instruction No. 7 would usually follow the first paragraph of the instruction but when paragraph three is added to the instruction paragraph four becomes highly confusing if not meaningless. Furthermore, because the wording in paragraph three has been changed from IPI Criminal No. 24 — 25.01A, specifically the word “sane” has been changed to “insane” and “guilty” to “not guilty,” the clear implication is that the defendant must prove himself insane. Worse yet, when paragraph three is read together with the final paragraph, the jury is instructed to find the defendant not guilty if the defendant is not proved insane beyond a reasonable doubt. The double negative calls for the jury to find the defendant not guilty if he was sane at the time of the commission of the crime. This is clearly not an adequate instruction. I believe the inclusion of paragraph three in People’s instruction No. 7 was error and was reversible error because it resulted in the jury not being adequately instructed on the elements of the case. (People v. Jenkins (1977), 69 Ill. 2d 61, 370 N.E.2d 532.) I, therefore, would have reversed the circuit court of Kankakee County.